United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3283
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Sampson Lee

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                    ____________

                              Submitted: June 24, 2020
                                Filed: June 29, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Sampson Lee appeals the sentence the district court1 imposed after he pleaded
guilty to persuading a minor to travel in interstate commerce to engage in sexual

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
activity, in violation of 18 U.S.C. § 2422(a). His plea was pursuant to a plea
agreement containing an appeal waiver. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), discussing whether the
appeal waiver is enforceable and arguing that the district court erred in denying an
acceptance-of-responsibility reduction. Lee has filed a supplemental brief also
challenging the lack of an acceptance-of-responsibility reduction and additionally
challenging an enhancement imposed because the offense involved a commercial sex
act. Lee has also moved for appointment of new counsel.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issues raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice). Further, having independently reviewed the record pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal, grant counsel’s
motion to withdraw, and deny Lee’s motions to appoint counsel.
                        ______________________________




                                         -2-